ORIGINAL        /SWY




                Pdcrbsmc
                                     RECEIVED IN
                                COURT OF CRIMINAL APPEALS
                   ^L
                                      MAR 122015


                <2^apfi(ktit




        JkMCftBfi^^^                  couw^fcrw?Jtappe^
                                             -MAR-t3^01T
        J)ehtei^c^\2£^iB»^^
                                           Abel Acosta, Clerk


„___                    -      -to* l%4&no
                               _8db_OoiL
                               i391_5fa3M£_

                               ^IeoA€£&^6ib^,^_a55&0_
                    3H*^i?^<^J2^


T&hWter-.                   :                "Terrenes, ¥xeA: tJ&dfii
 -                                   :        IMS* MlfclO
                                              •ftgb LVut
                                               K«fll ^saagT

                                              ff/W^^flJB^~& 15SS0




     in^t\i)rWis:           !             CW^tA-h&L QJnem^ (Iq^apJu

                                          5Ql sfcnnirt &todr

                                         jiDUSbQpSljntliSQfciaQtde-



                                          Ccor4- ^ AppgAJs^n^: bt^tngtr
                                          301 ^kuwA aAxftdr
                                               ft,Iff ^nca^-c2a^




                                         Ah)s\m^)C^^^^ADLde-



                                Jl